Exhibit 10.14

 

[g106501kyi001.gif]

Sterile Ophthalmics and Injectables

 

 

1925 West Field Court, Suite 300 · Lake Forest, Illinois 60045 · PHONE (800)
932-5676 · FAX (800) 943-3694 · www.akorn.com

 

March 5, 2015

 

Jonathan Kafer

 

Dear Jon,

 

On behalf of Akorn Pharmaceuticals, I am pleased to extend to you an offer for
employment in the position of Executive Vice President, Sales & Marketing based
at our Corporate Headquarters in Lake Forest, Illinois.  Your base salary would
be three hundred thousand dollars  and zero cents ($300,000.00) annually and you
would report directly to Bruce Kutinsky, Chief Operating Officer.

 

You would be able to participate in Akorn’s Performance Incentive Plan. As
Executive Vice President, your base annual bonus potential would be forty
percent (40%) of base salary subject to plan details and annual Board of
Directors approval of payout. In addition, you will have the opportunity to
exceed your base annual bonus through the “overachievement”

 

Targets (See Schedule A). You would be eligible to begin participation in plan
year 20 15.

 

Any payout for 2015 performance would be prorated based on length of service.

 

The Company, subject to approval by our Board of Directors, would make a stock
option grant under our Stock Option Plan, which would give you the option to
purchase one hundred twenty five thousand (125,000) shares of Akorn, Inc. common
stock. You would also be eligible to participate in the Long Term Incentive
Compensation Plan reserved for key executives and senior level management which
would afford you additional stock option grants and restricted awards on an
annual basis. The total award value is equal to one hundred percent (100%) of
your annual salary of which seventy-five percent (75%) is paid out as stock
options and the remainder twenty-five percent (25%) in the form of restricted
shares. Any long-term incentive awards for which you would be eligible would be
determined by the Compensation Committee of the Board of Directors.

 

Additionally, you would be eligible for benefits which include medical, dental,
prescription drug, vision, Smart-Choice , Akorn’s (401K) Retirement Savings
Program, Education Assistance, our Employee Stock Purchase Program, flexible
spending accounts, an Employee Assistance Program, life, disability insurance
and three (3) weeks of Paid Time Off (PTO).

 

As a convenience, we would automatically enroll you in Smart Choice! Akorn’s
40l(k) Retirement Savings Plan. We would defer two percent (2%) of your pre-tax
pay, effective the first payroll following eligibility;   eligibility is defined
as the first of the month following your date of hire. Your savings would be
invested in the Fidelity Freedom Funds. You may change or discontinue your
deferment at any time and you may move your savings to different funds once you
have begun employment.

 

1

--------------------------------------------------------------------------------


 

Your employment at Akorn would be “at-will”, which means that either you or the
Company may terminate employment at any time. Nothing in this letter should be
interpreted as a contract of employment.

 

You should be aware that Akorn has implemented a Smoke Free Campus policy which
specifies that employees may not smoke within twenty (20) feet of the common
property line at any of our facilities or in a personal vehicle when fellow
employees, customers or vendors are in the car.

 

This offer is contingent upon successful completion of a drug-screening test, as
well as completion of our standard pre-employment background check. In addition,
you would be required to sign our Employee Confidential Information Agreement,
Code of Ethics, and our Asset Repayment Agreement as conditions of employment.

 

Jon, we are very pleased at the prospect of you joining us, and look forward to
working closely with you. We will also assist you with relocation through our
relocation assistance program.    Should you have any questions about this offer
or any matter related to your employment at Akorn, please do not hesitate to
contact me.

 

Respectfully,

 

/s/ Bruce Kutinsky

 

 

 

Bruce Kutinsky

 

Chief Operating Officer

 

Akorn, Inc.

 

 

I accept this offer of employment and understand the terms and conditions
outlined above.

 

/s/ Jon Kafer

 

 

Jonathan Kafer

 

Date

 

2

--------------------------------------------------------------------------------